lN THE UNlTED STATES D|STR|CT COURT
WESTERN D|STR|CT OF ARKANSAS
FAYETTEV|LLE D|VlSlON

DENN|S METCALF PLA|NT|FF
V. CASE NO. 5:18-CV-5190
OZARK WAFFLES, LLC DEFENDANT

OP|N|ON AND ORDER

On October 9, 2018, the Court entered an lnitial Schedu|ing Order (Doc. 10) setting
a Rule 16 case management hearing for November 27, 2018 at 10:30 a.m. Apart from a
limited exception for out-of-area attorneys, the Court requires that attorneys of record for
each party appear in person at this hearing.

When the hearing commenced on November 27, 2018, counsel for the Defendants
was present, but |Vlichael J. Dodson, counsel for Plaintiff Dennis |\/letcalfl failed to appear.
The Court then unsuccessfully attempted to make contact by telephone with Mr. Dodson,
ultimately leaving a voicemail message. lt then went off the record. Having not heard from
Mr. Dodson by 11 a.m., the Court went back on the record, at which point it tried-this
time successfully_to reach him to inquire about the reasons for his absence from the
Court’s scheduled conference. During that conversation, the Court informed Mr. Dodson
that it would shortly be issuing a show cause order.

Pursuant to that conversation, |T |S THEREFORE ORDERED that Mr. Dodson is

given until December 7, 2018 to file a response to this order showing cause why he should

not be sanctioned for his failure to appear at the case management hearing.

 

 

41

lT IS SO ORDERED on this §§

  

 

 

